Wright, receiver, recovered judgment for $2,150.50 against Burkett, with foreclosure of lien upon realty. Order of sale issued and was levied upon the property and same advertised for sale.
This suit was brought by Burkett against Wright as receiver and the sheriff to set aside the judgment and enjoin the sale. Temporary writ of injunction was issued which, upon the final hearing, was dissolved, and the relief sought in all things denied.
The record contains no assignments of error. Appellant has filed no brief. In this condition of the record this court is limited to the consideration of fundamental error. The record discloses none.
Affirmed.